COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER REINSTATING APPEAL

Appellate case name:        Lindapone Phanprasa v. The State of Texas

Appellate case number:      01-19-00487-CR

Trial court case number: 1470812

Trial court:                178th District Court of Harris County

          This appeal was abated and remanded to the trial court to determine whether (1) appellant still
wishes to pursue this appeal; (2) appellant’s retained counsel has abandoned the appeal; and (3) if
retained counsel has abandoned the appeal, whether appellant is indigent and entitled to appointment
of counsel and a copy of the record at no cost. A supplemental record has been filed demonstrating that
the trial court held an abatement hearing and issued finding of fact and conclusions of law providing
that: (1) appellant still wishes to pursue the appeal, (2) appellant’s previous retained counsel has
abandoned the appeal, and (3) appellant is entitled to appointment of counsel and a copy of the
reporter’s record at no cost. In light of its findings of fact and conclusion of law, the trial court
appointed Mark Hochglaube as appellant’s counsel on appeal and ordered the court reporter to file the
reporter’s record within 20 days of the abatement hearing, at no cost to appellant.
        Accordingly, we lift the abatement ordered by this Court and reinstate the appeal on the Court’s
active docket. Appellant’s brief shall be due within 30 days after the reporter’s record is filed. See TEX.
R. APP. P. 38.6(a).
        It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau______
                                Acting individually


Date: ___February 24, 2022_____